Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 1 of 20 PageID #: 1754



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  KATHALEEN FREEMAN, et al.,

                                  Plaintiffs,                    MEMORANDUM & ORDER
                                                                  18-CV-7359 (PKC) (CLP)
                    - against -                                   19-CV-2146 (PKC) (CLP)

  HSBC HOLDINGS PLC, HSBC BANK PLC,
  HSBC BANK MIDDLE EAST LIMITED,
  HSBC BANK USA, N.A., BARCLAYS,
  STANDARD CHARTERED BANK, ROYAL
  BANK OF SCOTLAND, N.V., CREDIT
  SUISSE, BANK SADERAT PLC,
  COMMERZBANK AG, and JOHN DOES 1-
  50,

                                  Defendants.
  -------------------------------------------------------x
  RYAN BOWMAN, et al.,

                                  Plaintiffs,

                    - against -

  HSBC HOLDINGS PLC, HSBC BANK PLC,
  HSBC BANK MIDDLE EAST LIMITED,
  HSBC BANK USA, N.A., BARCLAYS,
  STANDARD CHARTERED BANK, ROYAL
  BANK OF SCOTLAND, N.V., CREDIT
  SUISSE, BANK SADERAT PLC,
  COMMERZBANK AG, and JOHN DOES 1-
  50,

                                  Defendants.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          In November 2014, a group of American citizens killed or injured by terrorist attacks in

  Iraq between 2004 and 2011, and/or their families, filed an action, Freeman, et al. v. HSBC

  Holdings PLC, et al., 14-CV-6601 (PKC) (CLP) (“Freeman I”), against ten banking institutions—

  HSBC Holdings, PLC, HSBC Bank PLC, HSBC Bank Middle East Ltd., HSBC Bank USA, N.A.

                                                             1
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 2 of 20 PageID #: 1755



  (collectively, “HSBC”), Barclays Bank PLC (“Barclays”), Standard Chartered Bank (“SCB”),

  Royal Bank of Scotland, N.V. (“RBS”), Credit Suisse AG (“Credit Suisse”), Bank Saderat PLC

  (“Saderat”), and Commerzbank AG (“Commerzbank”)—as well as John Does 1–50, seeking

  damages pursuant to the Antiterrorism Act (the “ATA”), 18 U.S.C. § 2333, as amended by the

  Justice Against State Sponsors of Terrorism Act (“JASTA”), 1 Pub. L. No. 114-222, 130 Stat. 852

  (2016). See Freeman v. HSBC Holdings PLC, 413 F. Supp. 3d 67, 72 (E.D.N.Y. 2019) (“Freeman

  I”). While Freeman I was pending, a different group of Americans who were injured or killed by

  terrorist attacks in Iraq, and/or their families, represented by the Freeman I counsel, filed these

  two additional actions, Freeman, et al. v. HSBC Holdings PLC, et al. 18-CV-7359 (PKC) (CLP)

  (“Freeman II”), and Bowman, et al. v. HSBC Holdings PLC, et al., 19-CV-2146 (PKC) (CLP)

  (“Bowman”), seeking damages under the ATA and JASTA against the same defendants for

  materially the same conduct. 2

         On September 16, 2019, the Court dismissed Freeman I in its entirety. See generally

  Freeman I, 413 F. Supp. 3d 67. 3 Pending before the Court are Defendants’ 4 motions to dismiss in


         1
           JASTA was enacted after the initiation of Freeman I and, though the complaint in that
  case was not amended, the Court ultimately construed it as alleging a claim of secondary
  conspiracy liability under JASTA in addition to the original primary liability claims under the
  ATA. Freeman I, 413 F. Supp. 3d at 72 n.1.
         2
         For purposes of this Memorandum & Order, “Plaintiffs” refers to the plaintiffs in both
  Freeman II and Bowman.
         3
           In dismissing Freeman I, the Court declined to adopt the Report and Recommendation
  (“R&R”) of the Honorable Cheryl L. Pollak, Magistrate Judge, recommending denial of
  Defendants’ motions to dismiss. See generally Freeman I, No. 14-CV-6601 (PKC) (CLP), 2018
  WL 3616845 (E.D.N.Y. July 27, 2018). The Court denied the Freeman I Plaintiffs’ motion for
  reconsideration of some of the Court’s decision in Freeman I at oral argument on October 28,
  2019. (See Freeman I, 14-CV-6601, Oct. 28, 2019 Minute Order).
         4
            Defendant Saderat has not appeared in Freeman II or Bowman. On March 14, 2019, a
  Certificate of Default was entered against Saderat in Freeman II. (No. 18-CV-7359, Dkt. 52.)
  Accordingly, the Court’s decision on the pending motions to dismiss in Freeman II and Bowman
                                                  2
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 3 of 20 PageID #: 1756



  Freeman II and Bowman. For the same reasons articulated in Freeman I, the Court dismisses

  Plaintiffs’ ATA claims and their JASTA conspiracy claims in Freeman II and Bowman. This

  includes dismissing Count 6 of the Freeman II and Bowman Complaints against Defendant

  Commerzbank for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure

  (“FRCP”) 12(b)(2). In addition, the Court also dismisses Plaintiffs’ JASTA aiding and abetting

  claims, which were not alleged in Freeman I, for failure to state a claim under FRCP 12(b)(6).

                                             BACKGROUND

          The Court assumes the parties’ familiarity with the facts of these two actions and with the

  Court’s September 16, 2019 Memorandum and Order dismissing Freeman I. In brief, Plaintiffs

  are alleging a wide-ranging conspiracy between Defendants, Saderat, the Government of Iran, and

  multiple state-affiliated and private Iranian entities that, at times, operate as financial and logistical

  conduits for the Islamic Revolutionary Guard Corps’ (“IRGC”) and Hezbollah’s terrorist activities.

  Freeman I, 413 F. Supp. 3d at 73. 5 Plaintiffs allege that the conspiracy was formed in 1987 for


  does not apply to Saderat, and the term “Defendants” in this Memorandum and Order refers only
  to the moving defendants. In addition, the Court directs the Bowman Plaintiffs (No. 19-CV-2146)
  to move for a certificate of default as to Defendant Saderat within seven (7) days of this
  Memorandum & Order.
          5
            The Court notes that, in Freeman II and Bowman, Plaintiffs have added allegations
  detailing how Defendants helped Iran evade sanctions and the relationship between Iran and its
  proxies and the designated terrorist groups. (See, e.g., Freeman II, No. 18-CV-7359, Am. Compl.,
  Dkt. 72, ¶ 42(c) (describing how Defendants failed to complete the required screening of certain
  messages and valuable letters of credit documents); id. ¶¶ 131–39 (relating how Iran continuously
  evaded international sanctions); id. ¶¶ 140–56 (alleging that Defendants provided Iran with access
  to the Eurodollar market which allowed Iran to continue funding various illicit schemes); id. ¶ 163
  (“The Western Bank Defendants, however, knowingly and intentionally agreed to, and did,
  manipulate tens of thousands of payment order messages . . . and the records of such transactions
  to defeat such monitoring and screening, and prevent transparency, in order to provide USD funds
  to Iran for unlawful uses, which foreseeably included the support of Iranian terrorism and terrorist
  organizations.”); id. ¶¶ 192–207 (describing the function of letters of credit); id. ¶¶ 586–98
  (explaining how MODAFL acquired aircraft engines and other parts); id. ¶¶ 726–27 (recounting
  public statements by federal officials regarding HSBC’s “willful flouting of U.S. sanctions laws
  and regulations”); id. ¶¶ 861–63 (“While neither Mahan Air nor Blue Sky Aviation was designated
                                                      3
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 4 of 20 PageID #: 1757



  the purposes of evading U.S. sanctions on financial and business dealings with Iran, conducting

  illicit trade-finance transactions, concealing the involvement of Iranian agents in financial

  payments to and from United States dollar-denominated accounts, and facilitating Iran’s provision

  of material support to support terrorist activities and organizations, including Hezbollah. Id.

         In addition to asserting the same seven claims alleged in the Freeman I complaint, Freeman

  II and Bowman assert five claims for secondary liability, one for conspiracy, and four for aiding

  and abetting under JASTA, 18 U.S.C. § 2333(d)(2). 6 (Compare Freeman I, No. 14-CV-6601,



  as a terrorist at the time the LCs [Letters of Credit] . . . were financed, [SCB] engaged in criminal
  conduct in furtherance of the Conspiracy in order to aid these IRGC supply chain entities to evade
  U.S. sanctions knowing that its own conduct was illegal . . . In sum, [SCB] affirmatively chose to
  facilitate Iran’s illegal conduct and provide material support to its terror apparatus[.]”); id. ¶¶ 899–
  900, 989, 1019 (summarizing how SCB’s participation assisted “Iran’s military and terror
  apparatus”); see also id. ¶¶ 246–55, 259–75, 284–87, 297–300, 309–11 (adding new allegations to
  explain how the IRGC and Hezbollah committed acts of international terrorism at the direction of
  Iran and asserting that “Plaintiffs were foreseeably injured”).) The Court finds that, at their
  essence, Plaintiffs’ claims with respect to the alleged conspiracy remain the same.
         6
         The JASTA conspiracy claim in each of the Complaints is essentially the same as the
  JASTA conspiracy claims construed by the Court in Freeman I. See discussion supra note 1. The
  JASTA aiding and abetting claims are asserted for the first time in Freeman II and Bowman.

          Although Plaintiffs contend in their response to Defendants’ motions to dismiss that
  “Plaintiffs have consistently maintained that each of their conspiracy and aiding and abetting
  claims in Freeman I predicated on primary liability should also be treated as secondary liability
  claims under § 2332(d)(2) once JASTA was enacted” (Freeman II, No. 18-CV-7359, Plaintiffs’
  Response, Dkt. 76, at 2 n.1; see also Bowman, No. 19-CV-2146, Plaintiffs’ Response, Dkt. 41, at
  2 n.1), the Court made clear that that was not the case at the hearing on the motion for
  reconsideration in Freeman I. During the oral argument, the Court stated:

         To the extent that I said at the first meeting with all the parties that I’m assuming
         that the claims are being construed under JASTA as well . . . I was not in any way
         endorsing the theory that you were alleging aiding and abetting along with
         conspiracy under JASTA. . . . [The] letter [docketed as 222] seemed to stake out
         the position . . . that the plaintiffs were relying on the conspiracy theory both for
         purposes of primary liability under the ATA and then also under JASTA. That
         certainly was the focus of the briefing thereafter.

                                             *       *       *

                                                     4
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 5 of 20 PageID #: 1758



  Second Amended Complaint (“SAC”), Dkt. 115, ¶¶ 2179–293 with Freeman II, No. 18-CV-7359,

  Amended Complaint (“Am. Compl.”), Dkt. 72, at ¶¶ 3724–86; Bowman, No. 19-CV-2146, Am.

  Compl., Dkt. 21, at ¶¶ 1321–83.)

                                           DISCUSSION

         As in Freeman I, Defendants move to dismiss the Complaints in Freeman II and Bowman

  (the “Complaints”), pursuant to FRCP 12(b)(6), on the basis that they fail to adequately assert

  primary and secondary liability claims under the ATA and JASTA, and therefore fail to state a

  claim for which relief can be granted. (Freeman II, No. 19-CV-2146, Defendants’ Motion to

  Dismiss (“MTD”), Dkt. 75; Bowman, No. 18-CV-7359, MTD, Dkt. 34.)                       Defendant

  Commerzbank, as before, separately moves to dismiss Count 6 of the Complaints for lack of

  personal jurisdiction under FRCP 12(b)(2). (Bowman, No. 19-CV-2146, MTD, Dkt. 34, at 1 n.1.)

  Because all but the aiding and abetting claims in Freeman II and Bowman are materially the same

  as those asserted in Freeman I, the Court relies on, and incorporates by reference, its Freeman I

  decision, and dismisses all of Plaintiffs’ ATA claims and their JASTA conspiracy claims in the

  Complaints. See Freeman I, 413 F. Supp. 3d at 80–81 (resolving personal jurisdiction challenge);

  81–94 (dismissing ATA primary liability and conspiracy claims); id at 95–98 (dismissing JASTA

  conspiracy claim). 7 The Court, therefore, addresses Defendants’ motion to dismiss with respect

  to the only claims not alleged in Freeman I, Plaintiffs’ JASTA aiding and abetting claims.


         Nowhere in any of your submissions have you actually used the words, We are
         alleging aiding and abetting liability under JASTA, and even in your briefing now,
         you simply say that one of the elements is met . . . but I just think the way you
         proceeded is . . . a little disingenuous, to be perfectly frank, because you never
         declared in this case that you were advancing an aiding and abetting theory.

  (Freeman I, No., No. 14-CV-6601, Oral Argument Transcript, Dkt. 248, 44:18–46:2.)
         7
           Cases decided in this Circuit after Freeman I lend additional support to the Court’s
  reasoning in Freeman I. For example, in Zapata v. HSBC Holdings PLC, 414 F. Supp. 3d 342,
                                                  5
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 6 of 20 PageID #: 1759



  I.     Plaintiffs’ Aiding and Abetting Claims under JASTA

         Plaintiffs’ Ninth Claim for Relief, brought against all of the defendants in Freeman II and

  Bowman, asserts, inter alia, that “[t]he IRGC and Hezbollah together with their Iraqi agents and

  proxies, including the Special Groups [a litany of Iraqi Shi’a terror groups], committed, planned

  and authorized each attack alleged.” (See Freeman II, No. 18-CV-7359, Am. Compl., Dkt. 72, at

  ¶ 3742; see also id. ¶¶ 7, 3743–45.) Plaintiffs further assert that Defendants aided and abetted the

  acts of international terrorism by “knowingly provid[ing] substantial assistance, directly or

  indirectly, to the IRGC and its agents . . . and Hezbollah.” (Id. ¶¶ 3746–47.) Each Defendant,

  according to Plaintiffs, had general knowledge of its role in the illegal laundering of money on

  behalf of a State Sponsor of Terrorism, its banks, and its entities and agents, for the purpose of

  concealing the transactions from United States’ authorities, which “directly or indirectly . . .

  enabled Iran to facilitate its support and preparation for, and carrying out of, acts of international


  355–58 (E.D.N.Y. 2019), the court considered proximate causation in the ATA context, and found
  it lacking when plaintiffs did not allege “any relationship between [Defendant] HSBC’s money
  laundering and the acts of violence perpetrated against them.” More specifically, the court noted
  that plaintiffs did not allege “that the Cartels [i.e., the drug cartels serviced by HSBC] require
  laundered money to carry out any acts of violence in Mexico, let alone the specific atrocities
  inflicted upon Plaintiffs.” Id. at 356. The court also noted that “Plaintiffs acknowledge that the
  Cartels have abundant cash resources, and there is no plausible inference that the Cartels would
  not be able to commit these acts of violence without HSBC first laundering their money. Id.; id.
  at 358 (“[T]he Cartels are not purely terrorist organizations and laundering money that the Cartels
  independently accumulate is an act of a fundamentally different sort from giving terrorist
  organizations money that they do not already have. Because Plaintiffs have failed to plead
  proximate cause, their claims must be dismissed.” (internal citation omitted)); see also O’Sullivan
  v. Deutsche Bank AG, No. 17-CV-8709 (LTS) (GWG), 2020 WL 906153, at *1, 4–5 (S.D.N.Y.
  Feb. 25, 2020) (applying substantially similar proximate cause analysis as Freeman I in denying
  plaintiffs, who were U.S. service members, or families of U.S. service members, injured or killed
  in terrorist attacks in Iraq between 2003 and 2011, leave to amend previously dismissed ATA and
  JASTA complaint); Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525, 532–33
  (S.D.N.Y. 2019) (finding, inter alia, that plaintiff’s “conclusory allegations” that the actions of a
  bank, in “intentionally and/or recklessly providing extensive banking services to Hizbollah, which
  caused the terrorist rocket attacks,” failed to plausibly establish proximate cause for ATA claim)
  internal quotation marks, alterations, and citations omitted)).

                                                    6
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 7 of 20 PageID #: 1760



  terrorism.” (Id. ¶¶ 3748–51.) Plaintiffs contend that by “blinding” American authorities “to Iran’s

  access to the financial system for the purpose of facilitating material support for terrorism,”

  Defendants provided “unusual and unlawful banking services under unusual circumstances by

  working closely and interactively with” their “Iranian counterparties.” (Id. ¶ 3751.) Moreover,

  each Defendant had knowledge, “or knew of the substantial certainty, that some of the funds it

  disguised and concealed would be used by Iran, the IRGC, Hezbollah, and their agents and proxies

  to support and commit acts of international terrorism, and yet continued to provide assistance” for

  multiple years. (Id. ¶¶ 3752–54.)

          Plaintiffs’ Tenth Claim for Relief, 8 brought against Commerzbank only, asserts that it

  knowingly provided substantial assistance to Hezbollah through Hezbollah’s Martyrs Foundation

  (the “Foundation”) in Lebanon. (Id. ¶¶ 3757–64.) The Complaints, however, do not allege any



          8
             Plaintiffs’ Tenth Claim for Relief, brought as an aiding and abetting claim in violation of
  JASTA, is premised on substantially the same factual allegations as their Sixth Claim in Freeman
  I, Freeman II, and Bowman, though this Sixth Claim is asserted as a conspiracy, rather than an
  aiding-and-abetting claim. (Compare Freeman I, No. 14-CV-6601, SAC, Dkt. 115, ¶¶ 2264–73,
  with Freeman II, No. 18-CV-7359, Am. Compl., Dkt. 72, at ¶¶ 3757–64 and Bowman, No. 19-
  CV-2146, Am. Compl., Dkt. 21, ¶¶ 1354–61). In Freeman I, the Court dismissed the conspiracy
  claim against Commerzbank for lack of personal jurisdiction. Freeman I, 413 F. Supp.3d at 80–
  81. While the Court believes that the same analysis applies to Plaintiffs’ Tenth Claim, which is
  based on the materially same facts, but alleges aiding and abetting instead of conspiracy,
  Commerzbank has not moved to dismiss the Tenth Claim for lack of personal jurisdiction under
  FRCP 12(b)(2). Instead, Commerzbank joins its co-defendants in moving to dismiss all of the
  JASTA aiding and abetting claims in the Complaints for failure to state a claim under FRCP
  12(b)(6). (See Freeman II, No. 18-CV-7359, MTD, Dkt. 75, at 1 n.2, 3–5; Bowman, No. 19-CV-
  2146, MTD, Dkt. 34, at 1 n.2, 3–5.) “Personal jurisdiction, unlike subject-matter jurisdiction, can
  . . . be purposely waived or inadvertently forfeited . . . [t]herefore, a district court should not raise
  personal jurisdiction sua sponte when a defendant has appeared and consented, voluntarily or not,
  to the jurisdiction of the court.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 133
  (2d Cir. 2011) (internal quotation marks and citations omitted). Because Defendant Commerzbank
  has appeared and not moved to dismiss the Tenth Claim of the Complaints for lack of personal
  jurisdiction, the Court deems Commerzbank as having consented to the Court’s jurisdiction for the
  purposes of the Tenth Claim and, therefore, addresses it as part of Defendants’ motions to dismiss
  pursuant to FRCP 12(b)(6).

                                                     7
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 8 of 20 PageID #: 1761



  facts as to the source, if any, of Commerzbank’s knowledge of the connection between Hezbollah

  and the Foundation or between the Foundation’s fundraising activities and the terrorist attacks at

  issue. (See id. ¶¶ 1193–94.)

         Finally, Plaintiffs Twelfth Claim for Relief, asserted against SCB, Credit Suisse, and

  HSBC for aiding and abetting in violation of JASTA, describes a conspiracy between IRISIL,

  Mahan Air, and others to provide Hezbollah and other terrorist organizations with material support

  to facilitate acts of terrorism, but does not allege any facts that these Defendants directly processed

  funds for Hezbollah or any other terrorist organization. (See id. ¶¶ 3775–86.)

  II.    The Complaints Fail to Sufficiently Allege Aiding and Abetting under JASTA

         A.      Legal Standard

         JASTA provides that liability may be asserted

         for an injury arising from an act of international terrorism committed, planned, or
         authorized by an organization that had been designated as a foreign terrorist
         organization under section 219 of the Immigration and Nationality Act (8 U.S.C.
         1189), as of the date on which such act of international terrorism was committed,
         planned, or authorized, liability may be asserted as to any person who aids and
         abets, by knowingly providing substantial assistance, or who conspires with the
         person who committed such an act of international terrorism.

  18 U.S.C. § 2333(d)(2). When Congress enacted JASTA, they indicated that “the proper legal

  framework for federal civil aiding and abetting and conspiracy liability” claims under the statute

  was Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983). Siegel v. HSBC N. Am. Holdings, Inc.,

  933 F.3d 217, 223 (2d Cir. 2019) (internal quotation marks, alterations, and citation omitted). The

  Circuit in Siegel used Halberstam to explain that

         aiding-and-abetting includes three elements: (1) “the party whom the defendant
         aids must perform a wrongful act that causes an injury;” (2) “the defendant must be
         generally aware of his role as part of an overall illegal or tortious activity at the
         time that he provides the assistance;” and (3) “the defendant must knowingly and
         substantially assist the principal violation.”



                                                    8
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 9 of 20 PageID #: 1762



  Id. at 224 (adopting Halberstam’s aiding-and-abetting standard as the standard for analyzing a

  JASTA aiding and abetting claim). To evaluate the “substantial” requirement of the third

  element—knowing and substantial assistance of the principal violation—the Court must consider

  “(1) the nature of the act encouraged, (2) the amount of assistance given by defendant,

  (3) defendant’s presence or absence at the time of the tort, (4) defendant’s relation to the principal,

  (5) defendant’s state of mind, and (6) the period of defendant’s assistance.” Linde v. Arab Bank,

  PLC, 882 F.3d 314, 329 (2d Cir. 2018) (citing Halberstam, 705 F.2d at 483–84); see Siegel, 933

  F. 3d at 225 (analyzing Linde factors in assessing “substantial assistance” prong of JASTA aiding

  and abetting claim).

         B.      Application 9

         Any argument about the viability of Plaintiffs’ aiding and abetting claim under JASTA is

  all but foreclosed by the Second Circuit’s decision in Siegel, 933 F.3d 217. In Siegel, the plaintiffs

  were victims, or representatives of victims, of a series of terrorist attacks in Jordan on November

  9, 2005, for which the terrorist organization al-Qaeda in Iraq (“AQI”) claimed responsibility. Id.

  at 219. The plaintiffs sued various HSBC entities under JASTA for aiding and abetting AQI’s

  perpetration of the attacks, by helping Al Rajhi Bank (“ARB”), a Saudi bank, evade U.S. sanctions

  and by transmitting millions of dollars to ARB that were then transferred to AQI and other terrorist



         9
            The Court declines to adopt the approach urged by Defendants to simply rely on its
  analysis from Freeman I regarding Defendants’ alleged knowledge or awareness of the terrorism-
  related activities and goals of the Iranian entities for and to which Defendants transferred funds in
  violation of U.S. sanctions—an issue that the Court addressed in the context of Plaintiffs’ ATA
  conspiracy claims. (Freeman II, No. 19-CV-2146, MTD, Dkt. 75, at 5; Bowman, No. 18-CV-
  7359, MTD, Dkt. 34, at 5); Freeman I, 413 F. Supp. 3d at 87 n.28. Instead, the Court separately
  analyzes under Halberstam whether the Complaints sufficiently allege that Defendants were
  “generally aware of [their] role as part of [the] overall illegal or tortious activity” engaged in by
  “the person who committed [the] act of international terrorism.” Siegel, 933 F.3d at 223 (quoting
  Halberstam, 705 F.2d at 477; 18 U.S.C. § 2333(d)(2)).

                                                    9
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 10 of 20 PageID #: 1763



  organizations to commit terrorist acts. Id. at 219, 220–21. In affirming the district court’s

  dismissal of the plaintiffs’ aiding-and-abetting claim, the Siegel panel summarized its reasoning

  as follows:

          The plaintiffs argue that the defendants’ willingness to do business with Al Rajhi
          Bank despite their knowledge of its links to terrorism is sufficient to expose the
          defendants to aiding-and-abetting liability under JASTA. They are wrong. Like
          the district court, we conclude that because the plaintiffs did not adequately allege
          in their operative pleading . . . that the defendants knowingly played a role in the
          November 9 attacks or provided substantial assistance to the terrorist organization
          that perpetrated it, they failed to state a plausible claim for relief under JASTA.

  Id. at 219. In particular, the Siegel panel found that the plaintiffs had “failed to allege adequately

  two of the three Halberstam elements of civil aiding-and-abetting: (1) that HSBC was ‘generally

  aware’ of its role as part of an ‘overall illegal or tortious activity at the time that [it] provide[d] the

  assistance,’ and (2) that HSBC ‘knowingly and substantially assist[ed] the principal violation.’”

  Id. at 224 (quoting Halberstam, 705 F.2d at 477).

          The Circuit’s holding in Siegel dictates the same result here: Plaintiffs’ aiding and abetting

  claims must be dismissed because they fail to adequately allege two of the three Halberstam

  elements. 10


          10
            The Court notes that with respect to the first Halberstam prong—i.e., that the defendant
  aided the party that performed the wrongful act that caused the injury—there is an open question
  as to how direct the defendant’s support must be. As the Second Circuit wrote in Siegel,

          [JASTA] does not, by its terms, limit aiding-and-abetting liability to those who
          provide direct support to terrorist organizations, and Congress wrote that its
          purpose in enacting the statute was “to provide civil litigants with the broadest
          possible basis” to seek relief against those who “have provided material
          support, directly or indirectly, to foreign organizations or persons that engage in
          terrorist activities against the United States.”

  933 F.3d at 223 n.5 (quoting 18 U.S.C. § 2333 Statutory Notes) (emphasis in original); see also
  Honickman for Estate of Goldstein v. BLOM Bank SAL (“Honickman”), ___ F. Supp. 3d ___, 2020
  WL 224552, at *7 (E.D.N.Y. 2020). Indeed, in Siegel, when contrasting the relief provided by the
  ATA with that provided by JASTA, the Circuit quoted JASTA as creating secondary liability
  against “any person who aids and abets, by knowingly providing substantial assistance [to], or who
                                                      10
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 11 of 20 PageID #: 1764



                 1.      Halberstam Awareness Element

         As the Second Circuit explained in Siegel:

         In order to plead adequately the “general-awareness” element, a plaintiff must
         plausibly allege that the defendant was “aware that, by assisting the principal, it is
         itself assuming a role in terrorist activities.” See Linde, 882 F.3d at 329 (internal
         quotation marks omitted). In Linde, we explained that although “[s]uch awareness
         does not require proof of . . . specific intent” or knowledge “of the specific attacks
         at issue,” it does require that “the bank was generally aware that[, by providing
         financial services to a client,] it was thereby playing a ‘role’ in [the] violent or life-
         endangering activities.” Id. We contrasted this with “the mens rea required to
         establish material support in violation of 18 U.S.C. § 2339B, which requires only
         knowledge of the organization’s connection to terrorism, not intent to further its
         terrorist activities or awareness that one is playing a role in those activities.” Id. at
         329–30.

  Id. at 224; see Honickman, 2020 WL 224552, at *7 (explaining that defendant “must have known

  [that] it was assuming a role in [the FTO’s] terrorist activities ‘at the time that [it] provide[d] the

  assistance.’” (quoting Linde, 882 F.3d at 329)). 11 As the court in Honickman further explained:


  conspires with the person who committed[,] such an act of international terrorism,” Siegel, 933
  F.3d at 222–23 (quoting 18 U.S.C. § 2333(d)(2)) (alterations in original)—thus, reinforcing an
  interpretation of JASTA as creating aiding-and-abetting liability against one who provides
  substantial assistance “[to]” the act of international terrorism, but not necessarily to the person who
  committed that act.

          The Court need not resolve that uncertainty here, given its finding that the Complaints fail
  to adequately allege the second and third Halberstam elements, which requires dismissal of
  Plaintiffs’ aiding and abetting claims. Siegel, 933 F.3d at 223–24, 223 n.4 (noting that with regard
  to the first Halberstam element, “[w]e need not here decide whether JASTA’s reach is as limited
  as [the defendant] suggests”—i.e., that “JASTA aiding and abetting lies only where a defendant
  knowingly provides substantial assistance to the person who committed such an act of
  international terrorism”—“because the plaintiffs’ claim fails even under their more expansive
  interpretation of the statute.”).
         11
             In Honickman, the plaintiffs were victims and relatives of victims of terrorist attacks
  committed by Hamas, and sued BLOM Bank SAL (“BLOM”) under the ATA and JASTA for
  providing financial services to three organizations “alleged to have engaged in non-violent conduct
  in furtherance of Hamas’ goals.” 2020 WL 224552, at *1. BLOM, however, was not alleged to
  have engaged in illegal activity with any of the three organizations, such as violating U.S.
  sanctions. See id. at *3. Relying primarily on Weiss, Linde and Siegel, the court dismissed the
  complaint in Honickman, including the plaintiffs’ JASTA aiding and abetting claim. Id. at *7–9.
  Although the facts underlying Honickman vary from those here, the Court finds instructive
                                                    11
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 12 of 20 PageID #: 1765



         “Evidence that [a bank] knowingly provided banking services to [an FTO], without
         more, is insufficient to satisfy JASTA’s scienter requirement.” Weiss v. National
         Westminster Bank PLC, 381 F. Supp. 3d 223, 239 (E.D.N.Y. 2019). This is because
         “aiding and abetting an act of international terrorism requires more tha n the
         provision of material support to a designated terrorist organization.” Linde, 882
         F.3d at 329 (emphasis in original).

                                               *    *   *

         In light of this precedent, it is not enough for Plaintiffs to “plausibl[y] allege that
         [the defendant bank] was ‘generally aware of [its] role’ in ‘terrorist activities,’ from
         which terrorist attacks were a natural and foreseeable consequence.”. . . Adopting
         this reading would, in effect, replace the scienter for aiding-and-abetting liability
         with the lower scienter required for material support, in direct contravention of
         Linde’s holding that the bank must be aware that it is assuming a role in the
         organization’s “violent or life-endangering activities.” See Siegel, 933 F.3d at 224
         (citing Linde, 882 F.3d at 329). Attempts to conflate these scienter requirements
         have been rejected by courts within this circuit. See, e.g., Weiss, 381 F. Supp. 3d
         at 238–39.

  Id. at *7–8 (parenthetical for Weiss omitted).

         Furthermore, even if, as here, the services provided by the Defendants are non-routine or

  illegal, such as facilitating the FTO’s evasion of U.S. sanctions, this conduct still does not create

  aiding and abetting liability under JASTA. As the court held in O’Sullivan v. Deutsche Bank AG, 12

  “allegations that Defendants knowingly violated laws that were designed principally to prevent

  terrorist activity do not allege plausibly a general awareness that Defendants had assumed a role

  in a foreign terrorist organization’s act of international terrorism.” No. 17-CV-8709 (LTS)



  Honickman’s discussion about the second and third elements of Halberstam. See also Kaplan,
  405 F. Supp. 3d at 535–36 (dismissing JASTA aiding and abetting claim brought against bank that
  maintained accounts Hezbollah affiliates, based on the failure to satisfy Halberstam requirements).
         12
            The Court notes that the defendants named in Freeman I, Freeman II, Bowman, and in
  O’Sullivan are mostly the same, including HSBC, SCB, Credit Suisse, and Saderat, and that the
  nature of the claims and the theory of liability for all three cases is substantially the same.
  (Compare O’Sullivan, 2020 WL 906153 at *1, n.1, with Freeman I, 413 F. Supp. 3d at 72, and
  Freeman II, No. 18-CV-7359, Am. Compl., Dkt. 72, at 19–25, and Bowman, No. 19-CV-2146,
  Dkt. 21, at 21–26.)

                                                   12
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 13 of 20 PageID #: 1766



  (GWG), 2020 WL 906153, at *6 (S.D.N.Y. Feb. 25, 2020) (emphasis in original). In other words,

  it is not enough for a defendant-bank to be aware that its conduct violates the law—even one

  intended to prevent terrorism—or that the organization or entity to which it is providing financial

  services supports terrorist organizations; the bank must be aware that through its own conduct,

  whether legal or illegal, it is assuming a role in actual terrorist activity. See Siegel, 933 F.3d at

  225–26 (finding insufficient “allegations establish[ing], at most, that . . . HSBC helped ARB

  violate banking regulations despite knowing that ARB supported terrorist organizations”).

          Here, Plaintiffs simply do not plead any facts from which to plausibly infer that Defendants

  were generally aware of their role in the actual acts of international terrorism committed by

  Hezbollah in Iraq between 2004 and 2011, or even in the provision of material support to

  Hezbollah by the IRGC or other Iranian entities. 13 For example, Plaintiffs’ Tenth Claim for Relief,

  asserted only as to Commerzbank, alleges that Commerzbank was “generally aware” that by

  maintaining a bank account for the Hezbollah Martyrs Foundation, the bank was involved in giving

  Hezbollah, “directly or indirectly,” access to the international financial system that allowed

  Hezbollah to “effectively raise funds from donors outside of Lebanon.” (Freeman II, No. 18-CV-

  7359, Am. Compl., Dkt. 72, at ¶¶ 1193–94, 3759.) What Plaintiffs do not plead is a direct

  connection between the services that Commerzbank provided to the Foundation and any alleged

  terrorist activities. Even assuming that the Foundation was an FTO at the time Commerzbank

  maintained an account for the Foundation, the absence of any factual allegations showing a


          13
             This is not to say that, even if the allegations in the Complaints were sufficient to
  establish that Defendants had provided, or conspired to provide, material support to a designated
  terrorist organization, this conduct in itself qualifies as an international act of terrorism under the
  ATA or JASTA. As the Court found in Freeman I, it does not. Freeman I, 413 F. Supp. 3d at 89–
  93 (finding that even if Plaintiffs had sufficiently alleged violations of the material support statutes,
  i.e., §§ 2339A and 2339B, those violations would not constitute acts of international terrorism, as
  defined in § 2331(1), because the other elements of § 2331(1) are not met).

                                                     13
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 14 of 20 PageID #: 1767



  connection between the bank’s services and the terrorist activity at issue is fatal to Plaintiffs’ aiding

  and abetting claim. See Honickman, 2020 WL 224552, at *7 (“‘Evidence that [a bank] knowingly

  provided banking services to [an FTO], without more, is insufficient to satisfy JASTA’s scienter

  requirement.’ This is because ‘aiding and abetting an act of international terrorism requires more

  than the provision of material support to a designated terrorist organization.’”) (internal citations

  omitted) (quoting Weiss, 381 F. Supp. 3d at 239; Linde, 882 F.3d at 329); 14 see also Kaplan, 405

  F. Supp. 3d at 536 (dismissing JASTA aiding and abetting claim brought against bank that

  maintained accounts for Hezbollah affiliates, based on failure to sufficiently allege second

  Halberstam element, because, inter alia, “although Plaintiffs assert[ed] that Defendant processed

  millions of dollars’ worth of wire transfers through [Defendant’s] Accounts, Plaintiffs [did] not

  plausibly allege that Hizbollah received any of those funds or that Defendant knew or intended

  that Hizbollah would receive the funds”).

          The Ninth and Twelfth Claims, brought against some or all Defendants, allege even less of

  a connection between Defendants’ conduct and the terrorist acts at issue, and even fewer facts

  supporting an inference that Defendants were aware that the assistance they were providing the

  Iranian entities would be used to help Hezbollah or any other organizations or individuals carry


          14
             The absence of any allegations indicating that Commerzbank knew that the Foundation
  had funded specific terrorist activities of Hezbollah distinguishes this case from Miller v. Arab
  Bank PLC, 372 F. Supp. 3d 33 (E.D.N.Y. 2019). There, the court found that the plaintiffs had
  sufficiently stated an aiding and abetting claim under JASTA based on “[t]he allegation that [the
  defendant-bank] provided banking services ‘in an unusual way under unusual circumstances,’—
  including by administering the Insurance Scheme for individuals whose cause of death included
  ‘Martyr Operation’. . . .” Id. at 48 (quoting Halberstam, 705 F.2d at 487) (internal citation
  omitted). The Miller court found that this allegation “strongly suggests that [the defendant-bank]
  was generally aware of the nature of the conduct it was supporting.” Id. Here, Plaintiffs do not
  allege that Commerzbank administered or oversaw any special program or fund, the purpose of
  which was clearly tied to terrorist activity, so as to permit a plausible inference that Commerzbank
  was “generally aware” that through its conduct “it [was] itself assuming a role in terrorist
  activities.” Siegel, 933 F.3d at 224.

                                                     14
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 15 of 20 PageID #: 1768



  out acts of terrorism. The most that can be plausibly inferred from the Complaints’ non-conclusory

  allegations is that Defendants assisted the Iranian entities in violating U.S. sanctions, despite

  knowing or having reason to believe that these entities provided some financial support to

  Hezbollah and other terrorist organizations for purposes of committing terrorist acts in Iraq during

  the relevant time frame. These allegations are not enough to satisfy Halberstam’s awareness

  requirement. See Siegel, 933 F.3d at 224 (finding second Halberstam element not established

  where plaintiffs “failed to allege that HSBC was aware that by providing banking services to ARB,

  it was supporting AQI, much less assuming a role in AQI’s violent activities”); O’Sullivan, 2020

  WL 906153, at *6 (denying leave to amend complaint to plead JASTA aiding and abetting claim,

  where proposed amended complaint “proffers no facts from which the Court can infer that

  Defendants knowingly played a role in the terrorist activities that injured Plaintiffs”); Honickman,

  2020 WL 224552, at *7–10 (finding that the plaintiffs did not meet the “general awareness

  element” of the second Halberstam prong as they did not allege that the defendant bank knew it

  was assuming a role in Hamas’s terrorist activities at the time assistance was provided); Weiss,

  381 F. Supp. 3d at 239 (“Plaintiffs present no evidence that creates a jury question as to whether

  Defendant generally was aware that it played a role in any of Hamas’s or even Interpal’s or the

  Union of Good’s violent or life-endangering activities.”).

         Thus, the Court finds that the Complaints fail to adequately allege the second Halberstam

  element for an aiding and abetting claim under JASTA.

                         2.     Knowingly and Substantially Assisting the Principal Violation

         Plaintiffs’ theory of how Defendants “knowingly and substantially assisted” in the

  commission of the terrorist activities is essentially premised on the same facts alleged in support

  of Defendants’ conspiracy claims in Freeman I and the Complaints: beginning in 1984, after Iran



                                                  15
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 16 of 20 PageID #: 1769



  was first designated by the United States as a State Sponsor of Terrorism (Bowman, No. 19-CV-

  2146, Am. Compl., Dkt. 21, ¶ 497), Iran developed a myriad of ways to circumvent United States

  sanctions and obtain United States dollars (id. at 498); Defendants helped various Iranian entities

  evade sanctions by “alter[ing], falsify[ing], or omit[ting] information” for Iranian banks, like Bank

  Saderat and IRISL, to conceal Iran’s financial transactions from the Eurodollar market (see, e.g.,

  id. at 499, 504–05); Iran then used that money for “illicit objectives,” which included concealing

  money from United States institutions, transferring money to the IRGC-QF, Hezbollah, and other

  instruments of terrorism, and acquiring technology and components for its “illegal Weapons of

  Mass Destruction program and illicit conventional arms trade” (id.); Defendants’ conduct

  substantially helped Iran, the IRGC, IRISL, Mahan Air, Hezbollah, and/or the Special Groups in

  committing the acts of international terrorism by using United States dollars to fund Iran’s arming,

  training, and funding of them (id. at 520); and the terrorist attacks were a foreseeable consequence

  of Defendants’ alleged laundering scheme on behalf of Iran, a state sponsor of terrorism. (See,

  e.g. Freeman II, No. 18-CV-7359, Am. Compl., Dkt. 72, at ¶¶ 7, 40, 62–74, 163, 498, 836, 989,

  3615–28, 3643–46, 3665, 3678–80, 3688, 3698, 3718, 3733, 3755, 3764; see also id. ¶¶ 245–311

  (describing Iran’s terror apparatus).)

         Based on the same precedent and for many of the same reasons discussed above, these

  allegations are simply insufficient to satisfy the “knowing” and “substantial” requirements of the

  third element of Halberstam. See, e.g., Siegel, 933 F.3d at 225–26 (finding allegations that HSBC

  helped ARB violate banking regulations, knowing that ARB supported terrorist organizations,

  “even were that proven, however, it would be an insufficient basis for liability under JASTA

  because the plaintiffs have failed to allege that HSBC knowingly assumed a rule in AQI’s terrorist

  activities or substantially assisted AQI in those activities”) (emphasis added). With regard to



                                                   16
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 17 of 20 PageID #: 1770



  Defendants’ knowledge, as the court held in Brill v. Chevron Corp., “at most, [the Complaints]

  allege[] that [Defendants] should have known that [they were] contributing to terrorism and chose

  to ignore the possible consequences. That is in effect an allegation of recklessness,

  but JASTA requires more.” No. 15-CV-4916 (JD), 2018 WL 3861659, at *3 (N.D. Cal. Aug. 14,

  2018) (internal citations omitted)); see Honickman, 2020 WL 224552, at *11 (finding “knowing”

  prong of Halberstam’s third element unmet where, inter alia, “none of the factual allegations in

  Plaintiffs’ complaint suggest that BLOM knowingly encouraged Hamas’ violent activities, such

  as those which caused Plaintiffs’ injuries”); see also Averbach v. Cairo Amman Bank, No. 19-CV-

  4 (GHW) (KHW), 2020 WL 486860, at *12–17 (S.D.N.Y. Jan. 21, 2020) (noting, in a report and

  recommendation on a motion to dismiss, that a “trend in JASTA case law toward disallowing

  claims against defendants who did not deal directly with a terrorist organization or its proxy,” and

  recommending the finding that plaintiffs did not plead sufficient facts to support a JASTA aiding

  and abetting claim with respect to the first and second prongs of Halberstam).

         The Complaints are also insufficient, based on the six Linde factors to satisfy the

  “substantial” aspect of the third Halberstam factor. Linde, 882 F.3d at 329; see Siegel, 933 F.3d

  at 225 (analyzing Linde factors). First, “the nature of the act encouraged,” Siegel, 933 F.3d at 225,

  by Defendants, as alleged in the Complaints, was violating U.S. sanctions, not committing acts of

  terrorism. See id. (finding that plaintiffs did not plausibly allege “that HSBC encouraged the

  heinous November 9 Attacks or provided any funds to AQI,” and also finding that, despite alleging

  that “HSBC provided hundreds of millions of dollars to ARB, . . . [Plaintiffs] did not advance any

  non-conclusory allegation that AQI received any of those funds or that HSBC knew or intended

  that AQI would receive the funds”); Honickman, 2020 WL 224552, at *11 (finding that “Plaintiffs

  have not plausibly alleged that BLOM encouraged the attacks which injured Plaintiffs or



                                                   17
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 18 of 20 PageID #: 1771



  knowingly provided funds to Hamas for its violent activities”). Second, “the amount of assistance

  given by [D]efendant[s],” Linde, 882 F.3d at 329, though involving substantial amounts of money,

  was not given to the organizations or individuals who committed the acts of terrorism that injured

  Plaintiffs. See Honickman, 2020 WL 224552, at *11 (finding that “Plaintiffs make no non-

  conclusory assertions that any of the funds processed by the [three Hamas-affiliated organizations

  that banked with BLOM] actually went to Hamas, or that BLOM, at the time it provided banking

  services to [the three organizations], was aware or intended that Hamas would receive the

  corresponding funds” (citing Siegel, 933 F.3d at 225)). Third, Defendants plainly were not

  “presen[t] . . . at the time of the tort,” Linde, 882 F.3d at 329, i.e., the terrorist acts in Iraq between

  2004 and 2011. See Siegel, 933 F.3d at 225 (noting that plaintiffs themselves alleged that HSBC

  was not “present” at the time of the November 9 terrorist attacks); Honickman, 2020 WL 224552,

  at *11 (finding no presence, “[e]ven if the term ‘presence’ could be broadly interpreted” (quoting

  Siegel, 933 F.3d at 225)). Fourth, Defendants are not alleged to have any “relation[ship] to the

  principal,” Linde, 882 F.3d at 329, i.e., Hezbollah. See Siegel, 933 F.3d at 225 (finding that

  “plaintiffs do not plead any non-conclusory allegations that HSBC had any relationship with

  AQI”); Honickman, 2020 WL 224552, at *11 (finding no relationship between BLOM and

  Hamas). Fifth, the Complaints do not plausibly allege that Defendants’ “state of mind,” Linde,

  882 F.3d at 329, involved an intent to finance or otherwise promote or carry out terrorist acts; if

  anything, the Complaints’ non-conclusory allegations show that Defendants’ intentions were to

  profit commercially by assisting the Iranian entities to evade U.S. sanctions. See Freeman I, 413

  F. Supp. 3d at 92 (noting that based on its review of the operative complaint, the Court could only

  infer that “Defendants ‘appear’ to have been purely motivated by the opportunity to make

  money”); id. at 88 (“Even assuming Defendants knew of Iran’s myriad ties to, and history of,



                                                      18
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 19 of 20 PageID #: 1772



  supporting terrorist organizations, including Hezbollah, the Court cannot infer from this fact that

  Defendants agreed to provide illegal financial services to Iranian financial and commercial entities,

  which have many legitimate interests and functions, with the intent that those services would

  ultimately benefit a terrorist organization.”); see also Siegel, 933 F.3d at 225 (finding that

  “plaintiffs do not plausibly allege that HSBC knowingly assumed a role in AQI’s terrorist activities

  or otherwise knowingly or intentionally supported AQI”); Honickman, 2020 WL 224552, at *11

  (finding that “Plaintiffs make no non-conclusory allegations that BLOM knowingly assumed a

  role in Hamas’ terrorist activities or otherwise knowingly or intentionally supported Hamas”).

  Finally, although “the period of [Defendants’] assistance,” Linde, 882 F.3d at 329, was lengthy, as

  previously noted, there are no allegations that Defendants provided any services to, or had any

  dealings with, the “principal,” Hezbollah. See Siegel, 933 F.3d at 225 (observing that HSBC’s 25

  years of providing banking services to ARB “certainly bespeaks a lengthy relationship but not

  necessarily of assistance in terrorism”).

         The closest Plaintiffs come to asserting an aiding and abetting claim are their allegations

  pertaining to SCB. Plaintiffs contend that SCB worked directly with Iran to evade sanctions (see,

  e.g., Bowman, No. 19-CV-2146, Am. Compl., Dkt. 21, ¶¶ 785–88 (describing SCB’s actions to act

  as the recipient bank for U.S. dollar proceeds from daily oil sales made by the NIOC in the

  Eurodollar market)) and avoid United States authorities (see, e.g., id. ¶¶ 797–833 (outlining SCB’s

  central role in hiding money from United States authorities)). Plaintiffs allege that SCB was the

  negotiating bank on many illegal Iranian transactions for Mahan Air and MODAFL sub-agencies

  (id. ¶ 1027), and include flow-charts demonstrating how Mahan Air and MODAFL purchased

  aircraft parts (id. at 117–18). However, even these allegations fall far short of establishing that




                                                   19
Case 1:19-cv-02146-PKC-CLP Document 44 Filed 06/05/20 Page 20 of 20 PageID #: 1773



  Defendants “knowingly and substantially assist[ed] the principal violation, i.e., the alleged acts of

  terrorism. Siegel, 933 F.3d at 223.

         Thus, the Court finds that the Complaints fail to “adequately [] plead the ‘substantial

  assistance’ element of aiding-and-abetting liability under JASTA.” Id.

                                            *      *       *

         For these reasons, the Court dismisses Plaintiffs’ aiding and abetting counts in Freeman II

  and Bowman for failure to state a claim upon which relief can be granted.

                                           CONCLUSION

         For the reasons contained herein, the Court dismisses the First, Second, Third, Fourth,

  Fifth, Seventh, Eighth, Ninth, Tenth, and Twelfth Claims for Relief, 15 as asserted against the

  moving Defendants, in Freeman II and Bowman, for failing to state a claim under FRCP 12(b)(6).

  The Court also dismisses the Sixth Claim of Relief of both Complaints, brought against Defendant

  Commerzbank, for lack of personal jurisdiction pursuant to FRCP 12(b)(2). Lastly, the Court

  directs Plaintiffs to move for a certificate of default as to Defendant Bank Saderat PLC in Bowman

  (No. 19-CV-2146) within seven (7) days of this Memorandum & Order.

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
  Dated: June 5, 2020
         Brooklyn, New York




         15
            The Eleventh Claim of the Complaints is asserted only as to Bank Saderat, which, as
  previously discussed, despite appearing in Freeman I, has defaulted in Freeman II and Bowman.

                                                   20
